Citation Nr: 1734689	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 2010, for the award of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 2, 2010, for the award of service connection for diabetes mellitus.

3.  Entitlement to an effective date earlier than November 2, 2010, for the award of service connection for erectile dysfunction, secondary to diabetes mellitus.

4.  Entitlement to an effective date earlier than November 2, 2010, for the award of special monthly compensation (SMC) based on loss of use of creative organ.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, February 2012 and November 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2010, the Veteran filed a claim for entitlement to service connection for an acquired psychiatric disorder and diabetes mellitus.  In a November 2011 rating decision, the RO granted service connection for PTSD and diabetes mellitus, both effective on November 2, 2010.

In a February 2012 rating decision, the RO granted service connection for erectile dysfunction, secondary to diabetes mellitus, effective January 6, 2012.  The Veteran disagreed with all effective dates for his claims by submitting a notice of disagreement.
 
In a November 2013 rating decision, the RO found a clear and unmistakable error in the effective date for erectile dysfunction and SMC based on loss of use of creative organ, and granted an effective date of November 2, 2010.  The Veteran perfected an appeal to these effective dates by submitting a December 2013 VA Form 9.  

The Veteran appeared at a hearing before the undersigned in a January 2017 hearing at the RO.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  The Veteran initially submitted a claim for service connection for an acquired psychiatric disorder that was received on January 31, 2003.

2.  In an unappealed April 2003 rating decision, the RO denied service connection for an acquired psychiatric disorder.

3.  In November 2010, the Veteran submitted a claim for service connection for an acquired psychiatric disorder.

4.  In November 2011, the RO granted service connection for PTSD, based in part on service personnel records that existed at the time of the April 2003 decision but were obtained and received after the 2003 decision.

5.  Entitlement to service connection for PTSD arose at the time of the January 31, 2003 claim. 

6.  The Veteran's initial claim for service connection for diabetes mellitus was received on November 2, 2010.

7.  The Veteran's initial claim for service connection for erectile dysfunction, secondary to diabetes mellitus, was received on November 2, 2010.

8.  Entitlement to the award of SMC based on loss of use of creative organ arose on November 2, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 31, 2003 is warranted for the award of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2016).

2.  The criteria for an effective date prior to November 2, 2010, for the award of service connection for diabetes mellitus, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400.

3.  The criteria for an effective date prior to November 2, 2010, for the award of service connection for erectile dysfunction, secondary to diabetes mellitus, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400.

4.  The criteria for an effective date prior to November 2, 2010, for the award of SMC based on loss of use of creative organ, have not been met.  38 U.S.C.A. §§ 1114(k), 5110; 38 C.F.R. §§ 3.155, 3.400, 3.350(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim for an earlier effective date arises from a disagreement with the initial date that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

As it pertains to VA's duty to assist, the Veteran has not raised any issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  With exceptions, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400 (q), (r).

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156 (a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156 (c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156 (c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156 (c)(1) is effective on the date entitlement arose, or the date VA received the previously decided claim, whichever is later; or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156 (c)(3).

A.  PTSD

The Veteran essentially contends that his claim for service connection for PTSD should be granted back to 1971, the year of separation from service, or in the alternative, there is clear and unmistakable error in the April 2003 rating decision that denied service connection for an acquired psychiatric disorder.  See January 2017 Board Hearing Transcript and June 2012 Notice of Disagreement.  He maintains that he filed a claim for service connection for an acquired psychiatric disorder in January 2003, but the RO did not obtain private treatment records and personnel records that existed at the time of the January 2003 decision.  He seeks an earlier effective date than November 2, 2010, for the grant of service connection for PTSD.

The Veteran initially filed a claim for service connection for an acquired psychiatric disorder on January 31, 2003.  The RO denied the claim in an April 2003 rating decision.  The Veteran did  not appeal this decision, and the April 2003 rating decision became final.  38 C.F.R. §§ 3.104 , 20.1103.

VA received the Veteran's most recent claim of service connection for an acquired psychiatric disorder in November 2010.  In a November 2011 rating decision, the RO granted service connection for PTSD, based in part on Personnel Information Exchange System (PIES) records that show service in Vietnam and a DD-214 form.

If the newly received service department records served in whole or part as the basis for the award of benefits, the effective date of the award will be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156 (c)(3).

In March 2011, service personnel records were associated with the claims file that included the Veteran's DD-214, which noted honors and awards related to service in Vietnam and confirmation of service dates in Vietnam.  These personnel records support the Veteran's contention of an in-service event leading to PTSD.

Here, the RO received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim for an acquired psychiatric disorder.  The Veteran's November 2, 2010, claim, thus, did not require a showing of new and material evidence, and is considered a reconsideration of the original April 2003 rating decision in accordance with 38 C.F.R. § 3.156 (c), thereby entitling the Veteran to an earlier effective date and raising the issue of the exact date of such.

As noted above, under 38 C.F.R. § 3.156 (c), the effective date of a service-connection award based on the submission of supplemental reports from the service department shall be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156 (c)(3).  Here, it is clear that the RO did not have access to these additional service personnel records.  They were received after the April 2003 rating decision and served as part of the basis for the November 2010 grant; therefore, the award of service connection, based upon information that existed at the time of the Veteran's original claim, is found to be January 31, 2003, the day the Veteran filed his original PTSD claim.

The Veteran additionally contends that service connection for PTSD should be granted back to 1971 (when he returned from Vietnam).  Although the Board acknowledges that a June 2011 VA psychiatric evaluation noted that his psychosocial functional status and quality of life following the traumatic exposure included dissolution of his first marriage, near divorce of his current marriage and estrangement from his children, among other events that occurred before 2003, there is no indication of an intent to claim service connection for PTSD prior to January 31, 2003.

For these reasons, the Veteran is entitled to an effective date of January 31, 2003, for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

B.  Award of Service Connection for Diabetes Mellitus, Erectile Dysfunction, Secondary to Diabetes Mellitus; and SMC Under 38 U.S.C.A. § 1114(k)

Although the Veteran does not contend that he filed his claims for the award of service connection for diabetes mellitus, erectile dysfunction, secondary to diabetes mellitus, and SMC based on loss of use of creative organ prior to November 2, 2010, he does maintain that, as these claims are associated with one another, the effective dates for the claims should date back to 2005, the year he began receiving treatment for diabetes mellitus.

The Veteran's argument goes to the question of when entitlement arose.  The May 2005 medical records, reporting symptomatology of diabetes, show that entitlement may have arisen at this point, but because the claim was received on November 2, 2010, approximately five years after this date, the law and regulations dictate that the effective date is the date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

There is no indication of an intent to claim service connection for diabetes mellitus or erectile dysfunction, secondary to diabetes mellitus, prior to November 2, 2010.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (holding that medical information in and of itself cannot be an informal claim for service connection); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder).  

Additionally, to be eligible for SMC under 38 U.S.C.A. § 1114(k), the Veteran must have suffered the anatomical loss or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, having only light perception, have suffered complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, having absence of air and bone conduction.
 
The Veteran was granted SMC under 38 U.S.C.A. § 1114(k) for the loss of use of a creative organ, also known as erectile dysfunction, in this case.  Based on the above findings, prior to November 2, 2010, the Veteran's only service-connected disability was PTSD.  He did not receive service connection for erectile dysfunction until November 2, 2010.  Therefore, the earliest date the Veteran can be entitled to SMC based on loss of use of creative organ is November 2, 2010.


ORDERS

An effective date of January 31, 2003, for the award of service connection for PTSD is granted.

An effective date earlier than November 2, 2010, for the award of service connection for diabetes mellitus is denied.

An effective date earlier than November 2, 2010, for the award of service connection for erectile dysfunction, secondary to diabetes mellitus, is denied.

An effective date earlier than November 2, 2010, for the award of SMC based on loss of use of creative organ is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


